Citation Nr: 1309520	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  10-21 427	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to an effective date earlier than April 13, 2009 for the award of service connection for multiple myeloma.



REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services



WITNESSES AT HEARING ON APPEAL

Veteran, K.R., L.M.


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to January 1969, to include service in the Republic of Vietnam.

This matter was last before the Board of Veterans' Appeals (Board) in January 2013, on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In the rating decision, the RO granted service connection for multiple myeloma and assigned an initial rating effective April 13, 2009.

In September 2012, the Board remanded this matter in order to afford the Veteran a hearing.  The Veteran testified before the undersigned at a December 3, 2012 videoconference hearing.  A transcript of this hearing has been associated with the claims file.  The Veteran also submitted additional evidence to the Board at the December 2012 hearing and filed a waiver of RO consideration allowing the Board to accept that evidence for purposes of appellate review.  38 C.F.R. § 20.1304.  

The Board subsequently issued a January 31, 2013 decision on the appeal.  

As a final initial matter, the Board observes that a private attorney has, in the past, submitted documents to VA on behalf of the Veteran in regard to the issue on appeal.  However, the Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22) that the Veteran filed to appoint that private attorney as his representative limited the scope of her representation to a claim for service connection for posttraumatic stress disorder.  Since the attorney's representation does not extend to the matter currently before the Board, the Veteran is, for purposes of this appeal, represented by the Georgia Department of Veterans Services pursuant to a VA Form 21-22 filed in January 2011.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of an appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2012).  For the reasons discussed below, the January 31, 2013 Board decision is vacated.  

As noted, the Veteran testified before the undersigned during a December 3, 2012 videoconference hearing.  During the course of the hearing, the Veteran informed the undersigned that he would submit additional evidence within 60 days; the hearing testimony reflects that an abeyance was granted pursuant to 38 C.F.R. § 20.709.

The Board subsequently issued a January 31, 2013 decision on the appeal and the Veteran, one day later (February 1, 2013), submitted additional evidence, as well as a waiver of RO consideration, to the Atlanta RO.  Although RO personnel forwarded that evidence to the Board on the same day it was submitted, the evidence was not delivered to the Board or the undersigned until February 4, 2013.  

Pursuant to 38 C.F.R. § 20.1304 (a), after an appeal has been certified to the Board, "additional evidence must be submitted directly to the Board and not to the agency of original jurisdiction."  38 C.F.R. § 20.1304 (a) (emphasis added).  This regulation also indicates that any such additional evidence can only be submitted by a claimant or a claimant's representative.  Id. 

Here, the Veteran submitted additional evidence within the abeyance period to the RO, rather than the Board, as required by applicable law.  Although the evidence was forwarded internally to the Board during the abeyance period, it was not provided directly to the Board by the Veteran until February 4, 2013, after the expiration of the abeyance period.  See 38 C.F.R. § 20.1304 (a).

Despite the Veteran's untimely filing of the additional evidence with the Board, he has contended that his due process rights were violated by the Board's issuance of a decision prior to the expiration of the abeyance period.  The Board agrees.  Although he did not directly submit the evidence to the Board within the required timeframe, the evidence was forwarded to the Board on the last day of the abeyance period.  Despite the phrasing of 38 C.F.R. § 20.1304 (a), which seems to imply that any additional evidence submitted after certification of an appeal to the Board must be filed directly with the Board by either a claimant or representative, the undersigned would have taken the Veteran's timely, but indirectly, submitted evidence under consideration had a decision not been promulgated one day earlier.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the January 31, 2013 Board decision addressing the issue of the Veteran's entitlement to an effective date earlier than April 13, 2009 for the award of service connection for multiple myeloma is vacated.



	                        ____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


